Citation Nr: 0922594	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-20 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

4.  Entitlement to service connection for status post 
intramedullary rod, right knee.

5.  Entitlement to service connection for a gastrointestinal 
disability.

6.  Entitlement to service connection for residuals of a 
corneal injury, right eye.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) with thoracic kyphosis, to include 
as due to asbestos exposure.

8.  Entitlement to service connection for sleep disorder.
REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION


The Veteran had active military service from July 2003 to 
April 2004.  He also had active duty for training (ACDUTRA) 
in the Minnesota Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2006 rating decision in which the RO denied 
service connection for bilateral hearing loss, for tinnitus, 
for DDD of the lumbar spine, for a right knee disability, for 
a gastrointestinal disability, for residuals of a corneal 
injury of the right eye, for COPD with thoracic kyphosis, and 
for a sleep disorder.  The Veteran filed a notice of 
disagreement (NOD) in January 2007, and the RO issued a 
statement of the case (SOC) in May 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2007.

The Veteran requested a hearing before a Decision Review 
Officer.  A hearing was scheduled in November 2008, but the 
Veteran failed to appear.  The hearing notice was not 
returned from the United States Postal Service as 
undeliverable, and no request to reschedule the hearing has 
been received.  Under these circumstances, the Veteran's 
hearing request is deemed withdrawn.  

The Board's decision on the matters of service connection for 
bilateral hearing loss, for a right knee disability, for a 
gastrointestinal disability, for residuals of a corneal 
injury of the right eye, for COPD with thoracic kyphosis, and 
for a sleep disorder is set forth below.  The claims for 
service connection for tinnitus and for DDD of the lumbar 
spine are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Competent and persuasive evidence establishes that the 
Veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  Competent and persuasive evidence establishes that the 
Veteran does not have a gastrointestinal disability, 
residuals of a corneal injury of the right eye, or a sleep 
disorder. 

4.  The Veteran fractured his right femur during civilian 
life and an intramedullary rod was surgically inserted; there 
is no competent or persuasive evidence establishing a medical 
nexus between any residual disability or any other right knee 
disability and service.

5.  The Veteran's COPD with thoracic kyphosis was not shown 
in service, and there is no competent evidence or opinion 
establishing a medical nexus between this later diagnosed 
disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  The criteria for service connection for status post 
intramedullary rod, right knee, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a 
gastrointestinal disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for residuals of a 
corneal injury of the right eye are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R.§§ 
3.102, 3.159, 3.303 (2008).

5.  The criteria for service connection for COPD with 
thoracic kyphosis, to include as due to asbestos exposure, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R.§§ 3.102, 3.159, 3.303 (2008).

6.  The criteria for service connection for a sleep disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2006 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also specifically informed the Veteran to submit any evidence 
in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The July 2006 rating decision 
reflects the RO's initial adjudication of the claims after 
issuance of the April 2006 letter.  

Post-rating, a February 2008 letter provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection.  In addition, 
the letter provided information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
February 2008 letter, and opportunity for the Veteran to 
respond, the December 2008 supplemental SOC (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); and the reports 
of May 2006 VA examinations.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss, Gastrointestinal disability, 
Residuals of Corneal Injury of the Right Eye, and Sleep 
Disorder

As regards the claim for service connection for bilateral 
hearing loss, specific to claims for service connection, 
impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss as the result of 
acoustic trauma during military service.  In particular, he 
claims that he was exposed to excessive noise from humvees, 
the firing range, and airplanes.  The Veteran's DD-214 
reflects that his military occupational specialty (MOS) was 
infantryman and his last major duty assignment was with the 
136th Infantry Division.  

The Veteran's STRs are unremarkable for hearing loss.  The 
report of the Veteran's May 2002 pre-deployment physical 
indicates bilateral hearing was within normal limits.  On 
audiometric testing, the Veteran's pure tone thresholds, in 
decibels, were as follows (in International Standards 
Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
5
0
0
Left
5
5
5
0
15

The report of the Veteran's March 2004 post-deployment Health 
Care Provider Review reflects that the Veteran complained of 
right arm pain, but did not have any other concerns about his 
health.  He was not referred for an ear, nose, and throat 
examination.  

The above-cited evidence indicates that no hearing loss was 
shown in service.  The Board notes that the absence of in-
service evidence of a hearing loss disability is not fatal to 
a claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On May 2006 audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
0
0
Left
0
0
5
0
20


Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  It was noted that the Veteran's hearing 
was normal bilaterally.  

The above-cited testing results do not establish a current 
hearing loss disability as defined by 38 C.F.R. § 3.385, as 
the auditory thresholds were not 40 decibels or greater at 
any of the frequencies, the auditory thresholds at the 
minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition score was 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
neither the Veteran nor his representative has presented or 
identified existing audiometric testing results that meet the 
requirements of that regulation.  Hence, the Veteran does not 
have a hearing loss disability for VA purposes.

As regards the claimed gastrointestinal disability, residuals 
of corneal injury of the right eye, and sleep disorder, the 
Veteran's STRs also reflect that on a September 2001 Annual 
Medical Certificate for the Army National Guard, the Veteran 
reported that he scratched his cornea during active training.  
There are no treatment records in the claims file reflecting 
any injury to the cornea.  

On a March 2004 post-deployment questionnaire, the Veteran 
noted that he had diarrhea and frequent indigestion during 
his deployment.  He also noted that he still felt tired after 
sleeping during his deployment.  He did not indicate that 
these were current problems.  On his March 2004 post-
deployment Health Care Provider Review, he reported right arm 
pain, but had no other concerns about his health.  

The report of the May 2006 VA examination for the eye 
reflects that both of the Veteran's corneas were completely 
clear without scars.  Unaided visual acuity was excellent at 
20/15 in each eye and the examiner noted that the Veteran was 
slightly myopic (near-sighted).  The examiner stated that 
there was no evidence of injury to either cornea.

The report of the May 2006 VA general medical examination 
reflects the Veteran's complaints of increased bowel 
movements and loose stools, and random problems with 
"normal" food.  He also complained of being unable to sleep 
and said that he thought this problem was secondary to 
anxiety.  On physical examination, the Veteran's abdomen was 
soft and flat; bowel sounds were present to normoactive.  
Bruits were not present.  The examiner stated that no 
gastrointestinal condition was found on examination.  With 
regard to the Veteran's complaints of sleeping difficulty, 
the examiner stated that this was not due to sleep apnea per 
Epworth score (a measurement of daytime sleepiness).  No 
sleep disorder was diagnosed and the examiner suggested that 
the Veteran be referred to the mental health clinic.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the Veteran does not have a 
gastrointestinal disability, residuals of a corneal injury of 
the right eye, or a sleep disorder for which service 
connection is sought, there can be no valid claims for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claims for service connection for 
a gastrointestinal disability, for residuals of a corneal 
injury of the right eye, and for a sleep disorder must be 
denied because, with respect to each claim, the first 
essential criterion for a grant of service connection-
competent evidence of the currently-claimed disability-has 
not been met.

B.  Intramedullary Rod of the Right Knee

A February 2000 letter from Dr. Moriarty reflects that the 
Veteran fractured both femurs during civilian life.  He 
underwent surgery for internal fixation and two large 
intramedullary rods were put in place.  The doctor instructed 
the Veteran to avoid physical activity until the fractures 
were completely healed.  

The report of a May 2002 medical examination for the Army 
National Guard reflects that the Veteran had a scar 
associated with the above-mentioned surgery.  It was noted 
that the Veteran had metal rods in both femurs and was doing 
great; he was able to run 2 miles and reported no problems.  
On his March 2004 post-deployment questionnaire, the Veteran 
reported that he had muscle aches during deployment but not 
at that time.  The report of his medical assessment reflects 
that he complained of right arm pain, but not of any knee 
pain.  

The report of the May 2006 VA general examination reflects 
the Veteran's complaints of right knee pain and achiness 
during changes in weather.  He also complained of a sharp 
stabbing pain at times and giving way/locking up.  On 
physical examination, there was no effusion, swelling, or 
tenderness.  McMurray's test was positive for external 
rotation.  There was no laxity.  Range of motion was from 0 
degrees of extension to 120 degrees of flexion (lacking 20 
degrees of flexion).  An X-ray revealed normal joint space 
with no bony lesions or fractures.  There was no soft tissue 
ossification or evidence of effusion.  There was an 
intramedullary rod within the right femur, but otherwise the 
X-ray was normal.  The diagnosis was status post 
intramedullary rod, otherwise negative right knee.

In sum, the evidence does not reflect that the Veteran has a 
right knee disability associated with military service.  As 
mentioned, he fractured his femurs during civilian life and 
an intramedullary rod was put in place.  There is no evidence 
of injury or any other knee problems during military service.  
Hence, there is no basis for granting the claim for service 
connection for a right knee disability.

C.  COPD with Thoracic Kyphosis

The Veteran asserts that he has respiratory problems due to 
asbestos exposure during military service.  Specifically, in 
his July 2007 substantive appeal, he said that he was exposed 
to "asbestos-filled barracks" and that he was told not to 
sweep because of asbestos.  In addition to asbestos, he said 
that he was exposed to mold, diesel fumes, and smoke from 
burning garbage, human waste, and decomposing animals.  

With regard to claims for service connection for disabilities 
claimed as due to asbestos exposure, VA's Adjudication Manual 
and Manual Rewrite, along with a VA circular on asbestos-
related diseases, provide that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
lengthy latency period between exposure to asbestos fiber 
masses and the development of diseases including asbestosis, 
as well as the exposure information pertinent to the Veteran. 
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Adjudication Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  See also VAOPGCPREC 4-00 (April 13, 2000).

As mentioned, the Veteran's military personnel records 
reflect that he was an infantryman with the 136th Infantry 
Division and was deployed to Bosnia.  Although he reported 
that he was exposed to asbestos on his March 2004 post-
deployment questionnaire, there is no evidence confirming any 
such exposure.  His service treatment records are 
unremarkable for any complaint, treatment, or diagnoses of a 
respiratory condition during service.  Moreover, in his March 
2004 post-deployment questionnaire, he denied having any 
difficulty breathing during deployment or at that time.  

The report of the May 2006 VA general medical examination 
reflects the Veteran's complaints of a productive cough since 
Bosnia.  The pulmonary function test showed that spirometry 
and lung volumes were within normal limits, but diffusion 
capacity was borderline low.  A chest X-ray showed that lung 
fields were clear.  The impression was COPD with thoracic 
kyphosis.

In sum, there is no evidence that the Veteran was exposed to 
asbestos during service and there is no evidence suggesting 
that COPD with thoracic kyphosis was incurred in or is 
otherwise related to service.  As mentioned, he denied having 
any breathing problems post-deployment.  Based on the 
evidence of record, service connection for COPD with thoracic 
kyphosis is not warranted.

D.  All Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current 
disability, or a nexus between a current disability and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, for status post 
intramedullary rod of the right knee, for a gastrointestinal 
disability, for residuals of a corneal injury of the right 
eye, for COPD with thoracic kyphosis, and for a sleep 
disorder must be denied.  In arriving at the decision to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports any of these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for status post intramedullary rod of the 
right knee is denied.

Service connection for a gastrointestinal disability is 
denied.

Service connection for residuals of a corneal injury of the 
right eye is denied.

Service connection for COPD with thoracic kyphosis, to 
include as due to asbestos exposure, is denied.

Service connection for a sleep disorder is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the matters of service connection for tinnitus and 
for DDD of the lumbar spine is warranted.

The Veteran's STRs are unremarkable for any complaint, 
treatment or diagnoses of tinnitus.  The report of the May 
2006 VA audiology examination reflects the Veteran's 
complaint of tinnitus since 2003.  He said that he was 
exposed to noise during service from humvees, artillery fire, 
rockets, construction, and aircrafts.  He said that during 
civilian life, he was exposed to noise from hunting and 
motorcycles.  The VA examiner diagnosed tinnitus due to 
acoustic trauma, but did not provide a medical opinion as to 
the relationship between the disability and acoustic trauma 
during military service versus during civilian life.  

A September 2003 STR reflects that the Veteran complained of 
back pain after lifting weights.  He had pain and tightness 
from the medial to lateral mid-back, but good range of motion 
and no major trauma.  The assessment was mid thoracic back 
strain.  On a March 2004 post-deployment questionnaire, the 
Veteran reported back pain during deployment, but not at that 
time.  The report of the May 2006 VA examination reflects 
that the Veteran complained of low back pain after returning 
from Iraq.  Active range of motion was limited to 22 degrees 
of extension and 80 degrees of flexion.  X-rays showed DDD at 
the T12-L1 and L1-L2 levels and Schmorl's nodes in the 
superior endplates of the L2 and L3 vertebral bodies.  The 
examiner did not provide an opinion as to whether the 
Veteran's DDD of the lumbar spine was related to military 
service.  

Given the reports of acoustic trauma and complaints of back 
pain during service, post-service findings of tinnitus and a 
back disability, the Veteran's assertions as to a 
relationship between these disabilities and service, and the 
absence of any current medical opinions on the question of 
nexus, the Board finds that further medical opinions are 
needed to resolve the claims for service connection.  See 38 
U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
Ear, Nose, and Throat (ENT), and orthopedic examinations, by 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled 
examination(s), without good cause, may well result in denial 
of the claim(s) (as an original claim(s) for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for further medical opinion, to ensure 
that all due process requirements are met, and the record 
before the examiners is complete, the RO should also give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claims remaining on appeal.  The 
RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for tinnitus and for a back 
disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for Veteran, 
the RO should arrange for the Veteran to 
undergo another VA examination, by an 
appropriate physician at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the Veteran, and each 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-ray studies) should be accomplished (with 
all results made available to requesting 
physician prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.

Each physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion 
provided, in a printed (typewritten).

ENT examination - With respect to tinnitus, 
the VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the disability was 
incurred in or is otherwise related to the 
Veteran's military service, to any acoustic 
trauma therein.  In rendering the requested 
opinion, the VA examiner should 
specifically consider and discuss all 
pertinent evidence, including the March 
2004 post-deployment questionnaire in which 
the Veteran denied any ringing in his ears.  

Orthopedic examination - With respect to 
DDD of the lumbar spine, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability was incurred in or is 
otherwise related to the Veteran's military 
service, to any complaints of back pain 
therein.  In rendering the requested 
opinion, the VA examiner should 
specifically consider and discuss all 
pertinent evidence, including the September 
2003 complaints of thoracic spine pain and 
the March 2004 post-deployment 
questionnaire in which the Veteran 
complained of back pain.  


4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


